Citation Nr: 1438004	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1973.  This case comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The Veteran's lumbar strain and lumbar spondylosis are etiologically related to active duty service. 


CONCLUSION OF LAW

Service connection for a chronic low back disability, currently diagnosed as a lumbar strain and lumbar spondylosis, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection is warranted for the Veteran's low back disability as it was incurred due to service.  A current disability is established as the Veteran was diagnosed with a lumbar strain and lumbar spondylosis by a March 2010 VA examiner.  

An in-service injury is also present.  Service treatment records document the Veteran's involvement in a motor vehicle accident (MVA) in September 1969 and several subsequent episodes of treatment for back pain and strains.  The March 1973 separation examination report shows that the Veteran's back was normal upon evaluation, but the examining physician noted a history of recurrent back pain during service, most recently in October 1971.  The Veteran also reported a history of recurrent back pain on the March 1973 report of medical history. 

The Board also finds that the record demonstrates a link between the Veteran's current low back disability and his injuries during service.  The Veteran has provided competent and credible statements describing a history of continuous low back pain since service.  Additionally, as noted above, service records clearly document several episodes of treatment and complaints of back pain and the Veteran reported a history of recurrent back pain at his March 1973 separation examination.  Although there are no post-service records of back pain dated prior to July 2000, the treatment records contained in the claims file only date from January 2000.  Since his first presentation of back pain in July 2000, the Veteran has received consistent treatment for back pain and has related his pain to the in-service MVA.  Private records document two MVAs after service in December 2006 and March 2011, but both accidents were described as minor and only the March 2011 MVA resulted in a diagnosis pertaining to the back (a back sprain).  The record also contains the medical opinion of a March 2010 VA examiner weighing against the claim, but the Board finds that the probative value of the opinion is lessened as it is not accompanied by an adequate supportive rationale.  

In light of the Veteran's documented back injuries and complaints during service and the credible and competent lay statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for the claimed low back disability and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the Veteran's claim is granted.  

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a chronic low back disability, currently diagnosed as a lumbar strain and lumbar spondylosis, is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


